BAB, INC. STOCK DIVIDEND PRESS RELEASE BAB, Inc. Announces Dividend Chicago, IL  January 5, 2004 - BAB, Inc. (OTCBB: BABB), the Chicago based operator and franchisor of Big Apple Bagels, My Favorite Muffin and Brewsters Coffee, today announced that its Board of Directors has declared a semi-annual cash dividend of $0.02 per share, payable on February 2, 2004 to shareholders of record as of January 16, 2004. BAB, Inc. operates, franchises, and licenses Big Apple Bagels, My Favorite Muffin, Brewsters Coffee and Jacob Bros. Bagels, a Chicago based bagel bakery chain. The Companys stock is traded on the OTCBB under the symbol BABB and its web site can be visited at www.babcorp.com. Certain statements in this press release constitute forward-looking statements or statements which may be deemed or construed to be forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. The words forecast, estimate, project, intend, expect, should, would, believe and similar expressions and all statements which are not historical facts are intended to identify forward-looking statements. These forward-looking statements involve and are subject to known and unknown risks, uncertainties and other factors which could cause the companys actual results, performance (financial or operating), or achievements to differ from the future results, performance (financial or operating), or achievements expressed or implied by such forward-looking statements. The above factors are more fully discussed in the companys SEC filings. Contact: BAB, Inc. Michael K. Murtaugh Phone: 773/380-6100 Fax: 773/380-6183 www.babcorp.com
